DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
2.	Applicant’s amendments submitted on 2/16/22 have been received. Claim 1 has been amended. Claim 15 is new.
Claim Objections
3.	Claim 15 is objected to because of the following informalities:  the limitation “the thicking agent” in line 6 has a drafting error.  For the purpose of this Office Action, the limitation has been interpreted as “the thickening agent”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claim(s) 1, 5, 7-10, 12, 13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryu et al. (US 2008/0063939).

Regarding claim 5, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses a ratio of a mass of the flat plate-shaped silicate to a mass of the active material is 0.05% ([0053]) which is within the claim range  from 0.01 to 0.1 in the active material-containing layer, thus reading on the limitation.
  According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 7, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses the flat plate-shaped silicate is at least one kind selected from the group consisting of hectorite, saponite, and montmorillonite([0023]).  
Regarding claim 8, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses the active material-containing layer further comprises a dispersing agent, and the dispersing agent is a water-soluble material having anionicity or cationicity ([0038]-[0039]).  
Regarding claim 9, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses a secondary battery ([0037])  comprising: a positive electrode ([0052]); a negative electrode([0053]); and an electrolyte([0054]), wherein the negative electrode is the electrode according to claim 1([0053], [0056]).  

Regarding claim 12, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses comprising a plurality of the secondary battery, wherein the secondary batteries are electrically connected in series, in parallel, or in a combination of series connection and parallel connection([0042]).  
Regarding claim 13, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses a vehicle comprising the battery pack according to claim 10([0002]).  
Regarding claim 15, Ryu discloses all of the claim limitations as set forth above. Ryu further discloses the active material-containing layer comprises the active material, a conductive agent, a binder, and a thickening agent at ratios in a range from 70% by mass to 96% by mass or less (95% artificial graphite [0053]), in a range from 2% by mass to 28% by mass(2.5% conductive material Super P [0053]), in a range from 2% by mass to 28% by mass (2.5% PVdF binder [0053]), and in a range from 2% by mass to 28% by mass (0.05% montmorillonite [0053]), respectively, and the thickening agent consists of the flat plate-shaped silicate ([0053], [0017], [0023]).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
10.	Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) as applied to claim 1 above.
Regarding claim 2, Ryu discloses all of the claim limitations as set forth above. Ryu  discloses the clay mineral may exist in an initial shape with a size of several hundred nanometers to several ten micrometers, or may have a plate shape, by separation between layers, with a thickness of 1 nm and a width of several micrometers to 100 μm ([0017]) but does not explicitly disclose an aspect ratio of a length in a shorter direction of the flat plate-shaped silicate to a thickness of the flat plate-shaped silicate is within a range from 5 to 25.  

Regarding claim 3, Ryu discloses all of the claim limitations as set forth above.  Ryu further discloses  the thickness of the flat plate-shaped silicate is 1 nm ([0017]) which is within the claim range  from 0.5 nm to 50 nm, thus reading on the limitation.
 According to the MPEP, “"[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art." Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) See MPEP 2131.03.
Regarding claim 4, Ryu discloses all of the claim limitations as set forth above. Ryu does not explicitly disclose the length in a shorter direction of the flat plate-shaped silicate is within a range from 10 nm to 300 nm.  
	It would have been obvious to one of ordinary skill in the art to provide in the electrode of Ryu, the length in a shorter direction of the flat plate-shaped silicate is within a range from 10 nm to 300 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP §2144.05 (II-A).
11.	Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) as applied to claim 1 above in view of Verbrugge et al. (US 2021/0066704). 

Verbrugge teaches methods of compensation for capacity loss resulting from cycle-induced lithium consumption in an electrochemical cell including at least one electrode(abstract). Verbrugge teaches such methods may include adding a lithiation additive to the at least one electrode so as to create a lithium source, the lithiation additive includes a lithium silicate (abstract).  Verbrugge teaches the electroactive material may be selected from the group consisting of: lithium, silicon, silicon oxide, graphite, graphene, carbon nanotubes titanium oxide (Li4Ti5O12), tin (Sn), vanadium oxide (V2O5), tin oxide (SnO), titanium dioxide (TiO2), titanium niobium oxide ([0015]).
It would have been obvious to one of ordinary skill in the art to use the active material comprises a monoclinic niobium titanium composite oxide as art recognized equivalence for the same purpose (i.e., active materials). See MPEP 2144.06 II.
12.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) as applied to claims 1, 9, and 10 above in view of Takami et al. (US 2018/0241090).
Regarding claim 11, Ryu discloses all of the claim limitations as set forth above. Ryu does not explicitly disclose  further comprising: an external power distribution terminal; and a protective circuit.  

	It would have been obvious to one of ordinary skill in the art to provide in the battery pack of Ryu, an external power distribution terminal; and a protective circuit as taught by Takami as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
13.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al. (US 2008/0063939) as applied to claims 1, 9, 10, and 13 above in view of Takami et al. (US 2018/0241090).
Regarding claim 14, Ryu discloses all of the claim limitations as set forth above. Ryu does not explicitly disclose further comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy.  
Takami teaches a secondary battery, a battery module, a battery pack and a vehicle ([0002]). Takami teaches further comprising a mechanism configured to convert kinetic energy of the vehicle into regenerative energy( claim 14).
It would have been obvious to one of ordinary skill in the art to provide in the battery pack of Ryu, a mechanism configured to convert kinetic energy of the vehicle into regenerative energy as taught by Takami as obvious to try choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143.
Response to Arguments
14.	Applicant’s arguments with respect to claim(s) 1-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724